United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Charles, MO, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-864
Issued: September 26, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On March 7, 2014 appellant, through counsel, filed a timely appeal of a January 23, 2014
decision of the Office of Workers’ Compensation Programs (OWCP) denying her traumatic
injury claim. The Board assigned Docket No. 14-864.
On November 2, 20121 appellant, then a 33-year-old rural carrier, filed a traumatic injury
claim alleging that on October 1, 2012 she injured her lower lumbar disc when she stood up after
turning around and bending down to get mail. By decision dated June 14, 2013, OWCP denied
appellant’s claim on the grounds that the medical evidence failed to establish a causal
relationship between the diagnosed condition and the October 1, 2012 work incident. By
decision dated January 23, 2014, an OWCP hearing representative affirmed the June 14, 2013
decision. OWCP’s hearing representative noted that appellant had filed two prior claims for a
back condition. Under File No. xxxxxx603, OWCP had accepted neck and lumbar sprain while
File No. xxxxxx195 had been denied.
The Board has duly considered the matter and concludes that the case is not in posture for
decision. OWCP procedures provide that cases should be doubled when a new injury is reported
1

Appellant noted that the form was signed on February 7, 2013, but that her original traumatic injury claim was
dated November 2, 2012.

for an employee who previously filed an injury claim for a similar condition and further indicates
that the cases should be doubled as soon as the need to do so becomes apparent.2 As OWCP’s
hearing representative referenced prior decisions in which OWCP had accepted one claim for a
back condition and denied the other back claim, OWCP should have combined the case files in
accordance with its procedures.
As the record before the Board does not contain all the evidence from the prior claims,
other than some medical evidence from the accepted claim, the Board is unable to properly
address and adjudicate the issue of appellant’s current traumatic injury under OWCP File No.
xxxxxx436
On remand, OWCP should combine the present case record, OWCP File No. xxxxxx436,
with OWCP File Nos. xxxxxx195 and xxxxxx603. After combining these case records on
remand, and following any necessary further development, OWCP shall issue a de novo decision.
Accordingly,
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 23, 2014 is set aside, and the case remanded for further
proceedings consistent with this order of the Board.
Issued: September 26, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000).

2

